Citation Nr: 0736214	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-31 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel




INTRODUCTION

The veteran served from May 1967 to May 1969.  He received 
the National Defense Service Medal, Vietnam Service Medal and 
Vietnam Campaign Medal.  He was honorably discharged in May 
1969.  He died on January [redacted], 2005.  The appellant is his 
surviving spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the appellant's notice of disagreement, she states that 
the veteran died due to myelofibrosis.  She essentially avers 
that the veteran had been diagnosed with chronic 
myelofibrosis, a condition affecting the function of the bone 
marrow, and that the myelofibrosis is etiologically related 
to the veteran's in-service exposure to herbicides.  The 
veteran served in Vietnam for eleven months.  

As previously noted, a review of the record shows that the 
veteran died in January 2005.  The certificate of death shows 
that the immediate cause of death was fungal sepsis due to 
myelofibrosis, and the underlying causes of death were renal 
failure due to septic shock.  An autopsy was conducted on the 
deceased; however, the report of the autopsy is not included 
in the claims file.  In addition, the veteran died at 3:20 
p.m. and the medical reports for the immediate hours 
preceding the veteran's death are not in the file.  As such, 
efforts should be made to obtain these records.  See 
38 U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).

In order to give the appellant every consideration with 
respect to the present appeal and to ensure due process, the 
case is REMANDED for the following action:

1.  Obtain the veteran's autopsy report 
and all of his medical records from the 
San Antonio VA medical center for January 
[redacted], 2005.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file and the 
appellant should be informed of such and 
given the opportunity to submit such 
reports.

2.  Thereafter, readjudicate the issue on 
appeal.  If the desired benefit is not 
granted, a supplemental statement of the 
case should be furnished to the appellant 
and her representative.  The appropriate 
time within which to respond should 
provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



